Exhibit 10.1 AMENDED AND RESTATED ORTHOFIX DEFERRED COMPENSATION PLAN Effective January 1, 2009 ARTICLE I PURPOSE AND EFFECTIVE DATE 1.1.Purpose.This plan, which was originally established effective January 1, 2007, and which is hereby amended and restated effective January 1, 2009, is intended to allow a select group of key management or other highly compensated employees and directors of the Company to defer the receipt of compensation that would otherwise be payable to them. The terms of this Plan are intended to, and shall be interpreted and applied so as to, comply in all respects with the provisions of Code Sections 409A and 457A and regulations, rulings and guidance thereunder. 1.2.Effective Date.This amended and restated Plan shall be effective as of January 1, 2009. ARTICLE II Definitions For ease of reference, the following definitions will be used in the
